AFF|DAV|T OF SERV|CE THROUGH THE SECRETARY OF STATE

 

 

 

UNITED STATES DlSTRiCT COURT Purchaseleiled: September 21, 2018
EASTERN D|STR|CT OF NE\N YORK index # 1;13”¢3\,,95325_ARR_
RER
SALVADOR SANCHEZ ARCE, lNDiV/DUALLYAND ON BEHALF OF OTHERS SIMILARLY
siTUATED P'ai“iiif
against

CAFE ON CRESCENT§ iNC. (D/B/A PACKARD CAFE & GRILL), ETANO Defendant
STATE OF NEVV YORK 38 _
COUNTY OF ALBANY "

Jarnes Perone , being duly sworn, deposes and says: deponent is over

the age of eighteen (‘18) years; that on October 2, 2018 , at 11:45 AM , at the office of the

 

Secretary of State of the State of Nevv Yorl< in the City of Albany, New Yorl< deponent served the annexed

SUN|MONS lN A C|V|LACTlON AND COIV|PLA|NT VViTH CORPORATE NOTiCE
Ol`l

CAFE ON CRESCENT, |NC. D)'BIA PACKARD CAFE & GRH_L , the

 

Defendant in this action, by deiivering to and leaving With Nancy Dougherty ,

AUTHOREZED AGENT in the Office of the Secretary of State, of the State of New Yorl<, personally at the Office of
the Secretary of State of the State of New Yorl<, 99 Washington Avenue, Aibany, NY, g true copies thereof and that
at the time of making such service, deponent paid said Secretary of State a fee 4_0 dollars; That said service Was
made pursuant to Section 306 Business Corporation i_avv. Deponent further says that deponent knew the person
so served as aforesaid to be the agent in the Offioe of the Secretary of State of the State of New Yorl<, duly

authorized to accept such service on behalf of said defendant

    
   
    
 

Desoription of the person rved: Approx.Age: 55-60 //A,p o)<.Wt: tBOEbs Approx.Ht: 5'3"

    

Hair ooior: B|aci< //Sex/Fema|e Other:

:/ /%M /M/

Color of skin: V\ih` a

 

 

Sworn to before me 0 this

2nd day of October 20

 

 

» scorr seriesst
%omav edisoch sTATE oF saw Yoni< James Perone
013{]6308636
QuALsFiEo :N ALBANY couN“rY Attny` S File NO
ooMMiss:oN ExPiRss JuLY 2a 2022 lnvoice_Work Ord@r # 318,12341

SERvico. lNc.. P.O. Box 871. ALBANY. NY 12201

